Ke CO WAT DH nH PW HY =

NY KY NY Kw KY NY KY NY KR He Ke Re Be ES HP HEE OE
Oo sa Hn fF WHF CO UO FADD nA SH WY LO

Case 2:20-cv-03057-JGB-JPR Document 14 Filed 04/30/20 Page 1o0f4 Page ID #:84

JS-6

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

DEAN HIMBLER AVILES, Case No. CV 20-3057-JGB (JPR)
Plaintiff,
ORDER SUMMARILY REMANDING
V. IMPROPERLY REMOVED ACTION
MARIA YESENIA AVILES et
al.,

Defendants.

)
)
)
)
)
)
)
)
)
)
)

 

The Court summarily remands this child-support action to
state court because Dean Aviles removed it here improperly.
On April 1, 2020, Aviles filed a “Complaint .. . and Notice

or

of Removal,” purporting to remove Los Angeles County Superior
Court case number BZ192020 — a 2015 child-support action — to
this Court. (Compl. at 1; see id. at 2-3, 8-9, 16-18; Civ. Cover
Sheet at 1.)' He sues Maria Aviles,’ “an original party” and

“other parent” in the child-support case, and eight additional

 

' For nonconsecutively paginated documents, the Court uses the
pagination generated by its Case Management/Electronic Case Filing
system.

* When the Court refers to “Aviles,” it means Dean.

1

 

 
Ke CO WOT DH nH FP WwW NY =

NO NM NY BY NY WD DR RDO a
on DBD mH fF WHY kK DO AA Dn F&F WW LY

Case 2:20-cv-03057-JGB-JPR Document 14 Filed 04/30/20 Page 20f4 Page ID #:85

parties, including Los Angeles County and related local and state
agencies. (Compl. at 2-3.)

Remand is necessary because, among other reasons, Aviles
does not competently allege facts supplying either diversity or
federal-guestion jurisdiction. 28 U.S.C. § 1441(a); see Exxon
Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 563 (2005).
Aviles and Maria Aviles are citizens of California. (See Compl.
at 1-2; Civ. Cover Sheet at 1.) The local-government parties
are, for purposes of diversity jurisdiction, also citizens of
California. See Moor v. Alameda Cnty., 411 U.S. 693, 721 (1973).
Thus, there is no complete diversity of citizenship. See
$$ 1332, 1441(b). Nor has Aviles properly invoked the Court’s
federal-question jurisdiction, alleging only that the “acts
complained of raise federal questions.” (Compl. at 3; see also
Civ. Cover Sheet at 1 (indicating “federal question” as “basis of
jurisdiction”).) But the child-support action he purports to
remove raises no federal issues. See Cnty. of San Bernardino v.
McClain, No. ED CV 18-0202 CJC (JCG), 2018 WL 4694042, at *1
(C.D. Cal. Feb. 6, 2018) (“The County is seeking to collect child
support payments from Defendant pursuant to the California Family
Code, which arises under state law and does not depend upon the
resolution of a substantial question of federal law.”); see also

$$ 1331, 1441l(a); Minasyan v. Gonzales, 401 F.3d 1069, 1077 (9th

 

Cir. 1992) (noting that federal courts’ “deference to state law”
in areas of domestic relations is “[s]Jo strong” (citation
omitted)).

To the extent Aviles wants to bring a separate civil-rights

lawsuit in this Court relating to the state-court child-support

 

 
Ke CO WOT DH nH FP WwW NY =

NO NM NY BY NY WD DR RDO a
on DBD mH fF WHY kK DO AA Dn F&F WW LY

Case 2:20-cv-03057-JGB-JPR Document 14 Filed 04/30/20 Page 30f4 Page ID #:86

action, he may attempt to do so without removing that case here,
But given that most of his allegations concern the state-court
judgment obligating him to pay child support and Maria Aviles’s
efforts to enforce that ruling, any such lawsuit would likely be
barred by the Rooker-Feldman doctrine. See Bell v. City of
Boise, 709 F.3d 890, 897 (9th Cir. 2013) (“The Rooker-Feldman
doctrine forbids a losing party in state court from filing suit
in federal court complaining of an injury caused by a state court
judgment, and seeking federal court review and rejection of that
judgment.”); Troy of Family Carslake v. Dep’t of Child Support
Servs., No. 18-CV-06176-YGR, 2019 WL 2142036, at *7 (N.D. Cal.
May 16, 2019) (Rooker-Feldman barred claim when plaintiff
requested that federal court “terminate . . . child support
collection case against him,” “remove all negative credit reports
submitted in an effort to enforce . . . child support

ie

obligation,” and “dismiss, terminate and void ALL family court
orders” (emphasis in original)).

Plaintiff alleges that Maria Aviles acted “deceitfully” by
failing to “disclose[]” the child-support action, thereby
preventing him from appearing in it. (Compl. at 5.) But he did
appear in that action, albeit belatedly, and in 2017 moved to set
aside the judgment. See Online Servs., Super. Ct. of Cal., Cnty.
of L.A. (search for case no. BZ192020), http://www.lacourt.org/
casesummary/ui/index.aspx?casetype=civil (last visited Apr. 28,
2020). Thus, Rooker-Feldman would likely still bar any action
here challenging the child-support judgment. See Howard v. RJF

Fin., LLC, No. CV-11-1213-PHX-GMS., 2012 WL 170904, at *4 (D.

Ariz. Jan. 20, 2012) (Rooker-Feldman applied when plaintiff had

 

 
Oo >a DW nA Se WwW Ye

—
Co f/f

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-03057-JGB-JPR Document 14 Filed 04/30/20 Page 4o0f 4 Page ID #:87

“full and fair opportunity” to raise fraud allegations in state
court that entered default judgment against him, as evidenced by
his filing postjudgment motion there), aff’d, 538 F. App’x 824
(9th Cir. 2013); cf. Reusser v. Wachovia Bank, N.A., 525 F.3d
855, 860 (9th Cir. 2008) (Rooker-Feldman applied when state
court, after considering plaintiffs’ fraud claims, declined to
vacate default judgment against them).

Accordingly, IT IS ORDERED that (1) this matter be REMANDED
to Los Angeles County Superior Court, Central Civil West
Courthouse, 600 South Commonwealth Avenue, Los Angeles,
California 90005, for lack of subject-matter jurisdiction under
§ 1447 (c); (2) the Clerk send a certified copy of this Order to

the state court; and (3) the Clerk serve copies of it on the

parties. 6
DATED: April 30, 2020 > / [ ee

8. Of - BERNAL
(Jerercr JUDGE
Presented by:

bt Rosenbluth

Magistrate Judge

 

 

 
